Citation Nr: 0125606	
Decision Date: 10/31/01    Archive Date: 11/05/01

DOCKET NO.  99-19 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased evaluation for a left knee 
disability, currently evaluated as 20 percent disabling.  

2.  Entitlement to an increased evaluation for a right ankle 
disability, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from March 1984 to March 
1988.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  

In August 2001, the veteran testified before the undersigned 
Member of the Board in Washington, D.C..  The Board notes 
that at that time, he stated that he was unemployed due to 
his service-connected disabilities.  The Board construes this 
as an informal claim of entitlement to a total disability 
rating based on unemployability due to service-connected 
disability, and the matter is referred to the RO for 
consideration.  


REMAND

During the pendency of the appellant's appeal, The Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (now codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp.2001)) (VCAA) became law.  VA 
issued regulations to implement the VCAA in August 2001.  66 
Fed. Reg. 45,620 (Aug 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
amendments were effective November 9, 2000 except for the 
amendment to 38 C.F.R. § 3.156(a), which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA" "66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  

VCAA essentially eliminates the requirement that a claimant 
submit evidence of a well-grounded claim, and provides that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

The Board notes that the most recent VA examination report 
for evaluation of the veteran's service connected 
disabilities which are at issue here, is dated in September 
2000.  At his August 2001, hearing, the veteran stated that 
he had been examined by VA in April 2001 for evaluation of 
his left knee and right ankle disabilities.  A report of that 
more recent examination has not been associated with the 
claims file.   In this regard, the Board notes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of 
that claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466- 
67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
The RO must obtain these records because they might contain 
diagnostic studies and other conclusions that might be 
determinative in the disposition of this claim.  

The veteran also testified that he had applied for benefits 
from the Social Security Administration (SSA).  Under VCAA 
the SSA, as well as any other Federal department or agency, 
shall provide such information to the Secretary as the 
Secretary may request for purposes of determining eligibility 
for or the amount of said benefits or verify other 
information with respect thereto.  Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  There is a duty to obtain the Social 
Security records as they may be pertinent in accurately 
rating the veteran's disabilities in light of the entire 
medical history.  

The veteran stated at his August 2001 hearing that in his 
opinion, his knee and his ankle conditions had worsened since 
he was last examined in April 2001.  Given this indication of 
a changed or worsened level of disability as to the veteran's 
disabilities subsequent to the most recent VA examination, 
the Board finds that a reexamination is required, as the 
record currently before it is inadequate for rating purposes. 
See 38 C.F.R.§ 3.327(a) (2001); see also Caffrey v. Brown, 6 
Vet. App. 377 (1994); Littke v. Derwinski, 1 Vet. App. 90 
(1990).

In light of these circumstances this claim is hereby REMANDED 
to the RO for the following:


1.  The RO should comply with the notice 
and duty to assist provisions of the 
Veterans Claims Assistance of Act of 
2000.  The RO must request that the 
veteran identify the names, addresses and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
provided treatment for his left knee 
disability and/or his right ankle 
disability recently.  With any necessary 
authorizations from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
If the RO is unable to obtain any 
identified records, the RO must identify 
to the veteran which records were 
unobtainable, describe to the veteran the 
efforts which were made in an attempt to 
secure the records, and the RO must 
describe any further action to be taken 
by VA with respect to the claim.  Copies 
of all correspondence to the veteran must 
be sent to the veteran's representative.  

2.  The RO should take the appropriate 
action to obtain a copy of the SSA 
decision regarding the veteran's claim 
for disability, and the evidence on which 
the decision was based.  

3.  Upon completion of the above, the 
veteran should be scheduled for the 
appropriate VA examination to evaluate 
his left knee and his right ankle 
disabilities.  The claims file must be 
provided to and reviewed by the examiner 
in conjunction with the examination, and 
the examiner must state on the 
examination report that such review has 
been accomplished.  

a. All tests that the examiner deems 
necessary should be conducted, and, in 
particular, X-ray studies, if 
appropriate, should be performed.  The 
examiner should review the results of any 
special tests and/or X-rays prior to 
completion of the report.

b.  The veteran's disabilities should be 
examined for degrees of both active and 
passive range of motion, and any 
limitation of function of the parts 
affected by limitation of motion.  Any 
instability should be noted and described 
in degrees; that is, whether any 
stability found is slight, moderate or 
severe.  The examiner should comment upon 
the functional limitations, if any, 
caused by the disabilities in light of 
the provisions of 38 C.F.R. §§ 4.10, 
4.40, 4.45, and 4.59, noting whether the 
disabilities cause weakened movement, 
excess fatigability, or incoordination.  
Also, if the veteran is found to have 
loss of motion, the examiner should 
specifically report the degree of any 
additional range of motion loss due to 
any weakened movement, excess 
fatigability, incoordination, or pain on 
movement, and comment on how and to what 
extent these manifestations affect the 
veteran.  If the severity of these 
manifestations can not be quantified, the 
examiner should so indicate.

c. The examiner is requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
joints; the presence and degree of, or 
absence of, muscle atrophy; the presence 
or absence of any changes in the 
condition of the skin indicative of 
disuse; or the presence or absence of any 
other objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain.  

d.  All findings should be reported in 
detail, a complete rationale must be 
given for any opinion expressed, and the 
foundation for all conclusions should be 
clearly set forth.

The veteran must be informed of the 
potential consequences of his failure to 
report for any scheduled examination, and 
a copy of this notification must be 
associated with the claims file.  

4.  The RO should review the file and 
ensure that the above noted directives 
are carried out in full.  If any are not, 
including not providing adequate 
responses to the medical opinions 
requested, corrective action must be 
taken.  38 C.F.R. § 4.2 (2001); see also 
Stegall v. West, 11 Vet. App. 268 (1998).  




5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

6.  Then, the RO should readjudicate the 
issues on appeal.  If any benefit sought 
on appeal remains denied, the appellant 
and the appellant's representative, if 
any, should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.




By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
until otherwise notified by the RO.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




